FILED
                            NOT FOR PUBLICATION                             JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-35219

               Plaintiff - Appellee,             D.C. No. 3:09-cv-00309-BR

  v.
                                                 MEMORANDUM *
KARL D. CHROMY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Karl D. Chromy appeals pro se from the district court’s summary judgment

in an action brought by the United States against Chromy for defaulting on his

federally-insured student loan. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Vander v. U.S. Dep’t of Justice, 268 F.3d 661, 663 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2001). We affirm.

      The district court properly granted summary judgment in favor of the United

States because the undisputed facts show that Chromy obtained a student loan and

then defaulted on it. See id. (summary judgment appropriate when, reviewing the

record as a whole and drawing all reasonable inferences in favor of the nonmoving

party, there is no genuine issue of material fact); 34 C.F.R. § 682.102(e)(1)

(borrower must repay full amount of loan, late fees, collection costs and interest).

Although Chromy may be entitled to discharge of his student loan due to his

disability, it is undisputed that he did not submit a discharge application before the

district court granted summary judgment. See 34 C.F.R. § 682.402(c)(2) (requiring

that the borrower seeking a discharge of his loan based on a disability “submit a

discharge application to the lender on a form approved by the Secretary”); see also

Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003) (“In reviewing a summary

judgment, we are limited to the . . . evidence available to the court at the time the

motion was made.” (citation and internal quotations marks omitted)).

      Chromy’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     10-35219